Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 March 2021 has been entered.
DETAILED ACTION
Status of Claims
This action is in reply to the request for continued examination filed on 10 March 2021.
Claim 11 is canceled by the Applicant. 
Claims 1 and 24 are amended by the Applicant.
Claims 1-10 and 12-24 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on was/were considered by the Examiner. 
Response to Remarks
The arguments in response to the claims rejection under 35 U.S.C § 103, Nielsen in view of Yarbrough, have been fully considered and in combination with the amendments are not found persuasive for the following reasons:
Regarding Applicant’s remarks pertaining to the previous rejections of record:
The Applicants remarks pertaining to the previous rejections of record are moot because new rejections have been made. While the same references have been used in some instances, in the instance of the Nielsen and Yarbrough combination the Examiner has reformulated the rejection(s) to be more in consonance with the prior art (e.g. the web panel of Nielsen is not characterized as the upstand of the Instant Application).
A new grounds for rejection is included in this Office Action, necessitated by amendment.
Regarding Applicant’s remarks pertaining to “no motivation” to review Nielsen:
The Applicant’s remarks pertaining to “no motivation to revise the I-shaped shear web of Nielsen” are not found persuasive for the following reasons.
In response to applicant’s argument that the examiner’s conclusion of obviousness is implicitly based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Furthermore, it is recognized that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, 
Regarding Applicant’s remarks pertaining to “centering feature of Yarbrough only works”:
The Applicant’s remarks pertaining to “the centering feature of Yarbrough only works if the spacer is attached to the spar cap first, but that is not how the I-shaped shear web [of Nielsen] is intended to be attached to the blade shell” are not found persuasive for the following reasons.
The Applicant has made a conclusory statement not supported by fact or evidence. In this instance the Applicant alleges the modification of Yarbrough is not appropriate because “that is not how the I-shaped shear web of Nielsen is intended to be attached to the blade shell.  The Examiner notes, one cannot show nonobviousness by 
Regarding Applicant’s remarks pertaining to “this cannot be so”; Claim 13:
The Applicant’s argument that the adhesive arrestor rails 326 of Nielsen cannot be both the protruding feature and the first and second longitudinal edge regions with a reduced thickness, since in the instant Application Figure 7 the structures are different, is not found persuasive for the following reasons. 
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., protruding features are separate structures from the first and second longitudinal edge regions) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner notes the Examiner Annotated Figure 10 of Nielsen (reproduced below) from the Final Office Action mailed on 20 November 2020 clearly shows the feature 326 is both a part of the flange, and has a reduced thickness relative to the main portion of the flange. 

The arguments in response to the claim 4 rejection under 35 U.S.C § 103 over Nielsen in view of Rogers have been fully considered and in combination with the amendments are not found persuasive. The Applicant’s remarks that Claim 4 is allowable by virtue of dependence on allowable Claim 1 are not found persuasive for at least the same reasons explained above.
A new grounds for rejection is included in this Office Action, necessitated by amendment.
The arguments in response to the claims 6, 10, 12, and 24 rejection under 35 U.S.C § 103 over Nielsen in view of Petri Larrea et al have been fully considered and in combination with the amendments are found moot. The Examiner notes the current rejection of record did not rely on Petri Larrea et al to reject claims 6, 10, 12, and 24.
A new grounds for rejection is included in this Office Action, necessitated by amendment.
	
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: no 112(f) invocations have been identified by the Office.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding Claim 10:
The claim language "The shear web of any of Claim 5" renders the claim indefinite because it is not clear if the preface of the claim is referring to another claim or only claim 5. For purposes of examination the Examiner interprets the claim language to instead be, "The shear web of 
Regarding claim 12:
Claim 12 is rejected by virtue of dependence on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 13-14, 16-19, and 22-23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US 20150308402A1), hereafter referred to as Nielsen, in view of Yarbrough (US 8393871), hereafter referred to as Yarbrough.
Regarding Claim 1, Nielsen discloses the following: 
 A wind turbine blade shear web comprising: 
a web panel (112, see [0136]) having first and second flange structures (114, FIG. 10-11), each flange structure (114) including: 
a flange (114) extending longitudinally and including a bonding surface (surface of 114 that receives adhesive 118) for bonding to an inner surface (110) of a wind turbine 
Nielsen does not explicitly disclose the following:
a web panel having first and second edges; and
an upstand extending from a surface of the flange opposite the bonding surface of the flange, 
wherein at least a portion of the upstand of the first and second flange structures is positioned inside the web panel at respective first and second edges.
However Yarbrough teaches the following:
a web panel  (42, FIG. 6) having first and second edges (40, FIG. 3); and 
first and second flange structures (50, FIG. 6), each flange structure (50, FIG. 6) including: 
a flange (50, FIG. 6) extending longitudinally and including a bonding surface (surface of 50 that receives adhesive 64) for bonding to an inner surface (inner surface of spar cap 32 which is attached to shell members 20, 22) of a wind turbine blade (10), 
an upstand (58, FIG. 6) extending from a surface (70, FIG. 6, Col. 4, lines 51-54) of the flange (50, FIG. 6) opposite the bonding surface (surface of 50 that receives adhesive 64) of the flange (50, FIG. 6), 
wherein at least a portion (portion of 58 inside 60) of the upstand (58, FIG. 6) of the first and second flange structures (50, FIG. 6) is positioned inside the web panel (42, FIG. 6) at respective first and second edges (40, FIG. 3).
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rigidly connected flange and web panel as disclosed by Nielsen, with a separated web panel and flange design taught by 
Regarding Claim 2, Nielsen and Yarbrough disclose the following: 
 The shear web of Claim 1, 
Nielsen continues to disclose the following:
wherein the one or more protruding features (326) are formed integrally ([0158]) with the flange (114).
 Regarding Claim 3, Nielsen and Yarbrough disclose the following: 
 The shear web of Claim 1, 
 Nielsen continues to disclose the following:
wherein the flange (114 with integrally formed 326) is a pultruded ([0158]) component.
Regarding Claim 5, Nielsen and Yarbrough disclose the following: 
 The shear web of Claim 1, 
 Nielsen continues to disclose the following:
wherein the one or more protruding features (326) comprise one or more longitudinally ([0070], Claim 20) extending ridges (portion 326b of 326, as seen in FIG. 10; [0156]).
Regarding Claim 6, Nielsen and Yarbrough disclose the following: 
 The shear web of Claim 5,
 Nielsen continues to disclose the following:
wherein the one or more ridges (portion 326b of 326, as seen in FIG. 10; [0156]) extend along the length ([0070]) of the flange (114).
Regarding Claim 7, Nielsen and Yarbrough disclose the following: 
 The shear web of Claim 5,
 Nielsen continues to disclose the following:
wherein the one or more ridges (portion 326b of 326, as seen in FIG. 10; [0156]) are continuous ([0070]) along the length of the flange (114).
Regarding Claim 8, Nielsen and Yarbrough disclose the following: 
 The shear web of Claim 5,
 Nielsen continues to disclose the following:
wherein the flange comprises a plurality (left and right portion 326b of 326, FIG. 10) of ridges (portion 326b of 326, as seen in FIG. 10; [0156]) that are mutually spaced apart in a lateral direction (FIG. 10) across the width of the flange (114).
Regarding Claim 9, Nielsen and Yarbrough disclose the following: 
 The shear web of Claim 5,
 Nielsen continues to disclose the following:
wherein the flange comprises first and second (left and right portion 326b of 326, FIG. 10) peripheral ridges (portion 326b of 326, as seen in FIG. 10; [0156]) that are respectively laterally spaced inwardly of first and second longitudinal edge regions (332) of the flange (114).
Regarding Claim 13, Nielsen and Yarbrough disclose the following: 
 The shear web of Claim 1, 
Nielsen continues to disclose the following:
wherein the flange (114) comprises a main portion (114) defining the bonding surface (surface of 114 that receives adhesive 118) and first and second longitudinal edge regions (326) defining first and second longitudinal edges ([0046]) of the flange (114), 

    PNG
    media_image1.png
    401
    630
    media_image1.png
    Greyscale

Regarding Claim 14, Nielsen and Yarbrough disclose the following: 
 The shear web of Claim 1, 
Nielsen continues to disclose the following:
wherein the flange (114 having rails 326) comprises reinforcing fibres in a cured resin [0039, 89, 0134] matrix (The integral rails may be formed of a composite material such as fiberglass see [0039, 89, 134] cured in a resin see [0039, 89, 0134]).
Regarding Claim 16, Nielsen and Yarbrough disclose the following: 
 The shear web of Claim 1, 
Nielsen continues to disclose the following:
wherein the shear web comprises a longitudinally extending web panel (112, see [0136]) and the flange (114) is arranged transversely to the web panel (112, see [0136]).
Regarding Claim 17, Nielsen and Yarbrough disclose the following: 
 A wind turbine blade comprising a shear web as claimed in Claim 1,
 Nielsen continues to disclose the following:
wherein the flange (114) is bonded to an inner surface of the blade by means of adhesive (118) and the bonding surface (surface of 114 that receives adhesive 118) of the flange is spaced apart from the inner surface (110) of the blade with a layer of adhesive (118) between the bonding surface (surface of 114 that receives adhesive 118) of the flange (114) and the inner surface (110) of the blade (10).
Regarding Claim 18, Nielsen and Yarbrough disclose the following: 
 The wind turbine blade of Claim 17,
 Nielsen continues to disclose the following:
wherein the one or more protruding features (326) are in contact with the inner surface (110) of the blade.
Regarding Claim 19, Nielsen and Yarbrough disclose the following: 
 A method of making the shear web as claimed in Claim 1,
 Nielsen continues to disclose the following:
the method comprising forming the shear web flange by: 
providing a pultrusion die ([0039, 97, 145]; The Examiner notes the mere existence of the apparatus itself, which is the product of the pultrusion process which results in the shape of the cross-sectional shape of the flange, is evidence a pultrusion die having a cross sectional shape corresponding to the shape of the flange exists.) defining an aperture having a shape corresponding to a cross-sectional shape of the flange (114); 
drawing resin-coated fibrous material through the aperture; and curing the resin (see [0039, 89, 96]).
Regarding Claim 22, Nielsen and Yarbrough disclose the following: 
 Providing a shear web as claimed in Claim 1;
 Nielsen continues to disclose the following:
A method of making a wind turbine blade comprising: 

applying adhesive (118) to the inner surface (110) of the shell portion and/or to the bonding surface (surface of 114 that receives adhesive 118) of the flange (114) of one of the first or second flange structures (40); 
arranging the bonding surface of the flange opposite the inner surface of the shell; and 
providing relative movement between the shear web and the shell portion such that the adhesive is squeezed between the inner surface of the shell portion and the bonding surface of the flange (FIG. 10 to FIG. 11).
Regarding Claim 23, Nielsen and Yarbrough disclose the following: 
 The method of Claim 22,
 Nielsen continues to disclose the following:
further comprising continuing to provide said relative movement (FIG. 10 to FIG. 11; at least [0083]) until the one or more protruding features (326) make contact (FIG. 10 to FIG. 11; at least [0083]) with the inner surface (inner surface of 110) of the blade shell (110).

Claims 4, 10, 12, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US 20150308402A1), hereafter referred to as Nielsen, in view of Yarbrough (US 8393871), hereafter referred to as Yarbrough, and in further view of Rogers et al (US 7037568 B1), hereafter referred to as Rogers.
Regarding Claim 4, Nielsen and Yarbrough disclose the following: 
 The shear web of Claim 1,
Nielsen continues to teach the following:
While Nielsen is silent on the height of the adhesive, paragraphs [0092] and [0147] of Nielsen teach it is preferred to have a distance separating the second end (126b) of the adhesive arrestor (326 is the same structure as the claimed protruding feature of the instant application) that is less than or equal to 5 mm (preferably zero). This results in a low adhesive height, therefore maintaining a relatively low energy release rate (ERR) (0147]), which has been shown "to improve the reliability of the joint between the shell and the spar element" (see [0142]).
 Nielsen and Yarbrough do not disclose the following:
wherein the protruding features protrude from the bonding surface by approximately 0.5 to 5 mm.
However Rogers teaches the following:
wherein the protruding features (302; FIG. 2A) protrude from the bonding surface (300) by approximately 0.008 inches (0.2032 mm) (Col. 4, lines 53-56; FIG. 2A)
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the joining surface (114) of the Nielsen flange, (as disclosed by Nielsen and modified by Yarbrough above) by adding extra protruding features (302, ridges of Rogers) with a height of 0.008 inches (0.2 mm) as taught by Rogers, with the expected result of controlling the bond-line thickness of the adhesive material.  Further, Nielsen teaches a low adhesive height is preferred, but also teaches a separation between second end 126b and 116 may result in a distance of up to 5 mm of separation, therefore the adhesive must be at least slightly thicker than 5 mm in order to maintain an adhesive contact between the spar and the shell should a separation of 5 mm occur. Therefore, it would have been obvious to one of ordinary skill in the art 
Regarding Claim 4, Nielsen and Yarbrough disclose the following: 
 The shear web of any of Claim 5,
Nielsen and Yarbrough do not disclose the following:
wherein the flange comprises a central ridge located substantially centrally between first and second longitudinal edges of the flange.
However Rogers teaches the following:
wherein the flange (208C) comprises a central ridge (310, FIG. 2B, Col. 5, lines 54-59) located substantially centrally (Col. 5, lines 43-44) between first and second longitudinal (Col. 5, lines 45-46) edges of the flange (208C).
MOTIVAITON STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the joining surface (114) of the Nielsen flange, (as disclosed by Nielsen and modified by Yarbrough above) by adding a central 
Regarding Claim 12, Nielsen, Yarbrough, and Rogers disclose the following: 
 The shear web of Claim 10,
 Yarbrough continues to teach the following:
wherein the upstand (58, FIG. 6) is centered on the flange (50) in a lateral direction. 
Rogers continues to teach the following:
wherein the central ridge (310, FIG. 2B, Col. 5, lines 54-59) is centered on the flange (300) a lateral direction (Col. 5, lines 54-59). 
The Examiner notes that the combination of Rogers to the Nielsen and Yarbrough modification results in the central ridge and the upstand being aligned in a lateral direction since both the central ridge and upstand are centered on the flanges of the prior art.
Regarding Claim 24, Nielsen discloses the following: 
 A wind turbine blade shear web comprising: 
a flange (114) extending longitudinally and including a bonding surface (surface of 114 that receives adhesive 118) for bonding to an inner surface (110) of a wind turbine blade, the bonding surface (surface of 114 that receives adhesive 118) having one or more longitudinally extending peripheral ridges (326b) configured to extend toward the inner surface (110) of the wind turbine blade (10),
Nielsen does not explicitly disclose the following:
wherein an upstand extends from a surface of the flange opposite the bonding surface of the flange,

However Yarbrough teaches the following:
wherein an upstand (58, FIG. 6) extends from a surface (70) of the flange (50) opposite the bonding surface of the flange (50), 
wherein the upstand (58, FIG. 6) is centered on the flange (50) in a lateral direction. 
Nielsen and Yarbrough does not explicitly disclose the following:
wherein a central ridge is located substantially centrally between first and second longitudinal edges of the flange, and
However Rogers teaches the following:
wherein the central ridge (310, FIG. 2B, Col. 5, lines 54-59) is centered on the flange (300) a lateral direction (Col. 5, lines 54-59). 
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rigidly connected flange and web panel as disclosed by Nielsen, with a separated web panel and flange design taught by Yarbrough, wherein the flange has an upstand (male mating member 58 of web panel 42 of Yarbrough) which fits inside (female mating member portion 60 of web 42) the web panel (42 of Yarbrough), with the expected result of accommodating for variances in the shear web length, so that the shear web need not have exact tolerances, (see Yarbrough, Col. 2, lines 2-6) and to prevent "rattling" during operation of the wind turbine caused by excessive paste used to accommodate relatively large length variances in the shear web (see Yarbrough, Col. 1, lines 33-51). The Examiner further notes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Claims 15 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US 20150308402A1), hereafter referred to as Nielsen, in view of Yarbrough (US 8393871), hereafter referred to as Yarbrough, as applied to claims 14 and 19 respectively above, and in further view of Non-Patent Literature "Composite materials for wind turbine blades: issues and challenges" by Francesco Aymerich, hereafter referred to as Aymerich.
Regarding Claim 15, Nielsen and Yarbrough disclose the following: 
 The shear web of Claim 14,
 Nielsen and Yarbrough do not disclose the following:
wherein the protruding features comprise unidirectional reinforcing fibres and a portion of the flange comprises reinforcing fibres oriented in more than one direction.
However Aymerich teaches the following:
It is well known in the art to make wind turbine parts out of both unidirectional reinforcing fibres as well as reinforcing fibres oriented in more than one direction (see page 24); and discloses the costs, tensile strengths, and compressive strengths of different unidirectional fibre materials, (see at least pages 19-25); and the advantages and disadvantages of selecting different materials and techniques (page 16, 25-26, 30-32, 35, 71, and 73).
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the materials of the flange and protrusions as disclosed by Nielsen, by selecting unidirectional reinforcing fibres for the protruding features and selecting reinforcing fibres oriented in more than one direction for a portion of the flange, since it has been held that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination, and Aymerich teaches using both unidirectional fibres as well as reinforcing fibres oriented in more than one direction, is well known in the art of making wind turbine blade (and blade components), and the selection of which material to use is based on desired cost and strength properties.
Regarding Claim 20, Nielsen and Yarbrough disclose the following: 
 The method of Claim 19,
 Nielsen and Yarbrough do not disclose the following:
wherein the fibrous material comprises fibrous tape.
However Aymerich teaches the following:
It is well known in the art to use fibrous material which comprises fibrous tape (page 30) while fabricating wind turbine components.
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fibrous materials of the flange and protrusions as disclosed by Nielsen, by selecting fibrous tape as disclosed by Aymerich, since it has been held that selection of a known material based on its art recognized suitability for its intended use supported a prima facie obviousness determination (see MPEP 2144.07), and Aymerich teaches using Dry fibre material (mats, fabrics or 
Regarding Claim 21, Nielsen and Yarbrough disclose the following: 
 The method of Claim 19
 Nielsen and Yarbrough do not disclose the following:
wherein the fibrous material comprises a combination of unidirectional fibres and fibres arranged in more than one direction.
However Aymerich teaches the following:
It is well known in the art to make wind turbine parts out of both unidirectional reinforcing fibres as well as reinforcing fibres oriented in more than one direction (see page 24); and discloses the costs, tensile strengths, and compressive strengths of different unidirectional fibre materials, (see at least pages 19-25); and the advantages and disadvantages of selecting different materials and techniques (page 16, 25-26, 30-32, 35, 71, and 73).
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the materials of the flange and protrusions as disclosed by Nielsen, by selecting unidirectional reinforcing fibres for the protruding features and selecting reinforcing fibres oriented in more than one direction for a portion of the flange, since it has been held that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination, and Aymerich teaches using both unidirectional fibres as well as reinforcing fibres oriented in 
Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.
For references which show similar web panel arrangements see Pages 1-4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745



	/WOODY A LEE JR/            Primary Examiner, Art Unit 3745